Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.
Response to Amendments
Applicant's amendments filed 6/17/2020 to claims 21, 25 and 39 have been entered. Claims 21-39 remain pending, of which claims 21-29 and 35-39 are being considered on their merits. Claims 30-34 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Interpretation
Independent claims 21, 25 and 39 recite that the support is coated with “a matrix consisting of human laminin”. The claims recite that cells are differentiated on said coated support in “a hepatic induction medium”. It is noted that no factors are excluded from the medium. Therefore these claims limit to ONLY the matrix coating “consisting of human laminin” but do not limit to any specific components not being present in the medium.
Independent claims 21 and 25 recite an optional step comprising culturing the cells in a maturation medium, and dependent claims 23 and 27 further define said maturation medium in said optional step. Language that suggests or makes a feature or step optional but does not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the endoderm induction medium" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (2010, Cell Adhesion and Migration, 4(1): 39-45) in view of Domogatskaya et al (U.S. PGPUB 2010/0323443; reference A).
Regarding claim 39, Wong teaches providing pluripotent human embryonic stem cells, and differentiating said cells to definitive endoderm cells on a support coated with a matrix consisting of commercially available mouse laminin in an endoderm induction medium comprising activinin A and Wnt3a (see pages 40 and 43).
	Wong does not teach that the laminin is human laminin.
Regarding claim 39, Domogatskaya teaches that human laminins are useful for human stem cell culture and that recombinant human laminins can be produced for this purpose (see paragraphs [0052] and [0122]). 
It would have been obvious to combine Wong and Domogatskaya to use human laminin in Wong’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using human laminin in Wong’s method because Domogatskaya teaches that human laminins are useful for human stem cell culture and that recombinant human laminins can be produced for this purpose. The skilled artisan would have been motivated to use human laminin in Wong’s method because Wong teaches differentiating human stem cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 21-29 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (2010, Cell Adhesion and Migration, 4(1): 39-45) in view of Takayama et al (2013, Stem Cell Reports; of record in IDS filed 8/16/2017), Domogatskaya et al (U.S. PGPUB 2010/0323443) and Heins et al (U.S. PGPUB 2009/0123432; reference B).
Regarding claims 25, 28 and 39, Wong teaches providing pluripotent human embryonic stem cells, and differentiating said cells to definitive endoderm cells on a support coated with a 
	Wong does not teach that the laminin is human laminin (claims 21, 25 and 39) or LN-111 (claims 35-38). Wong does not teach the second step of differentiating the DE cells into hepatoblast-like cells or using a hepatic induction medium (claims 21, 22, 24, 26 and 29).
Takayama teaches a method for differentiating hepatoblast-like cells from human pluripotent stem cells by culturing (see abstract).  Regarding claims 21, 25 and 35-39, Takayama teaches a differentiation protocol for the induction of definitive endoderm cells and hepatoblasts, and Takayama teaches the plates were coated with human recombinant laminin-111 during the final differentiation step (see abstract, pages 323, 329 and results).  Regarding claims 21, 25 and 35-39, Takayama teaches that by culturing on the LN111-coated dish, human PSC-derived HBCs were maintained for more than 3 months and had the ability to differentiate into both hepatocyte-like cells as well as other cell types (see abstract); this means Takayama’s “PSC-derived HBCs” are not fully differentiated into “hepatocyte-like cells”. Regarding claims 24 and 29, Takayama teaches adding a ROCK inhibitor to the medium to develop single cell cultures (see methods). 
Domogatskaya teaches LN-111 (or LN-1) was previously known just as laminin and is the isoform most often used as it is the easiest to purify (see paragraphs [0012] and [0011]). Regarding claims 21, 25 and 35-39, Domogatskaya teaches LN-111 triggers differentiation (see paragraph [0115]). Domogatskaya teaches that as of their publication in 2010, mouse LN-111 is the only laminin isoform commercially available in pure native form for cell culture use (see paragraph [0121]). Regarding claims 21, 25 and 35-39, Domogatskaya teaches that human laminins are useful for human stem cell culture and that recombinant human laminins can be produced for this purpose (see paragraphs [0052] and [0122]). 
Heins teaches methods for differentiating hepatoblast-like cells from definitive endoderm cells from stem cells (see abstract and paragraph [0011]). Regarding claims 25, 28 and 39, like 
It would have been obvious to combine Wong with Takayama and Heins to continue Wong’s method of differentiation by further differentiating Wong’s definitive endoderm cells into hepatoblast-like cells using the hepatic induction medium components of Takayama and Heins. A person of ordinary skill in the art would have had a reasonable expectation of success in continuing Wong’s method of differentiation by further differentiating Wong’s definitive endoderm cells into hepatoblast-like cells using the hepatic induction medium components of Takayama and Heins because both Takayama and Heins establish that Wong’s cells can be further differentiated in hepatobast-like cells using specific medium additives. The skilled artisan would have been motivated to Takayama and Heins because Takayama and Heins establish the utility in differentiating this cell type and the utility of the medium components.
It would have been obvious to combine Wong with Takayama, Domogatskaya and Heins to use human LN-111 in Wong’s method in view of Takayama and Heins. A person of ordinary skill in the art would have had a reasonable expectation of success in using human LN-111 in Wong’s method in view of Takayama and Heins, and specifically to use LN-111 in the step of differentiating Wong’s DE cells into hepatoblast-like cells because Domogatskaya teaches that LN-111 help differentiatiate cells, while Heins teaches that laminins can be used throughout the differentiation steps and Takayama teaches that LN-111 specifically is useful with hepatoblast-like cells. The skilled artisan would have been motivated to use human LN-111 in Wong’s method in view of Takayama and Heins, and specifically to use LN-111 in the step of differentiating Wong’s DE cells into hepatoblast-like cells because the combination of references 
Independent claims 21 and 25 recite an optional step comprising culturing the cells in a maturation medium, and dependent claims 23 and 27 further define said maturation medium in said optional step. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Therefore as none of the claims require the optional step, the limitations of the optional step and the maturation medium are not read into the claims.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/17/2020 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Applicant alleges that they first discovered that human laminins, and specifically LN-521 and LN-111 induce differentiation of hepatocyte lineage cells. However, the claimed method is not drawn to differentiating the cells using only specific laminins, but rather the use of laminin with induction media to drive differentiation. As stated above, the reference teach the same differentiation as claimed can be achieved using differentiation media as claimed. Furthermore, the newly cited Domogatskaya specifically also teaches that LN-111 is known to drive differentiation, while both Wong and the newly cited Heins references both teach differentiation of cells on laminin coated plates. Therefore this argument is not persuasive. 
Applicant highlights that Takayama uses Matrigel coated culture dishes during the first culture and differentiation steps and therefore does not teach differentiating the cells on a laminin matrix. The limitations of differentiating cells on laminin coated plates are taught by each of the Wong, Domogatskaya and Heins references, and therefore for the reasons stated above, this limitation is obvious over the combination of the references. 

Applicant highlights a statement in Wong that compared to undifferentiated stem cells, DE cell express fewer proteins that bind laminin, and that Wong speculates that laminin may be less important for differentiated cells. However, it is the secondary references that are relied upon for using laminin during the subsequent differentiation steps. Indeed, Wong did not carry out these subsequent steps so Wong’s speculation is evidence. Furthermore, while Wong teaches a relative decrease in some of the binding proteins, Wong does not teach an absence of said proteins. Therefore this argument is not persuasive. 
Applicant highlights that Wong teaches a stronger role for another tested substance in Wong’s method. However, as Wong still specifically teaches successfully carrying out the method with laminin, the rejection over Wong’s use of laminin is proper. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653